Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is September 18, 2019. This Office Action is in response to the amendment and arguments filed March 16, 2021. This action is an ALLOWANCE.
Response to Arguments
Applicant’s arguments (see in particular “REMARKS”, page 7 of 9, section “Allowable Subject Matter”) filed March 16, 2021, with respect to currently-amended Claims 1 – 3, 5 – 21, 23 – 26 have been fully considered and are persuasive.  As such, the rejections of the prior office action, mailed December 16, 2020, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 3, 5 – 21, 23 – 26 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and arguments filed by the applicant on March 16, 2021. See "REMARKS", page 7 of 9, section “Allowable Subject Matter”. See also the Office Action mailed December 16, 2020, page 14, section “Allowable Subject Matter”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813